Case 1:20-mj-03857-AOR Document 2 Entered on FLSD Docket 10/21/2020 Page 1 of 1

ew
o|cTe
UNITED STATES DISTRICT COURT Al \0
SOUTHERN DISTRICT OF FLORIDA 8 W/ S 50

CASE NO.: 20-MJ-3857- OTAZO-REYES

UNITED STATES OF AMERICA

v. ; NOTICE OF TEMPORARY
APPEARANCE AS COUNSEL
MARIETTA TERABELIAN,

Defendant. /

 

COMES NOW, Larry T. McMillan, and files this temporary appearance as counsel
for the above named defendant(s). This appearance is made with the understanding that the
undersigned counsel will fulfill any obligations imposed by the Court such as preparing and

filing documents necessary to collateralize-amy bal surety bond which may be set.

 
 

77S C J)
Address 3250 Mary Street, Suite 406

City_Miami_ State Florida Zip Code 33133

Telephone_(305) 444-0030

Fascimile (305) 444-0039
Florida Bar Number 998745

 

DONET, MCMILLAN & TRONTZ, P.A., ATTORNEYS AT LAW
SUITE 406, CONTINENTAL PLAZA,3250 MARY STREET, COCONUT GROVE, FLORIDA 33133
*PHONE 305-444-0030° FAX 305-444-0039 » INTERNE WWW.DMT-LAW.COM
